Citation Nr: 0819682	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-32 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for degenerative disc disease (DDD) of the lumbar 
spine (low back disability).  

2.  Entitlement to service connection for a right leg 
disorder.  

3.  Entitlement to service connection for a left leg 
disorder.  

4.  Entitlement to service connection for a left foot 
disorder.  

5.  Entitlement to service connection for residuals of a 
right ankle sprain (also claimed as a right foot disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1971 to 
October 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

The Board is remanding the claim for a higher initial rating 
for the low back disability to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.  However, the Board is going ahead and 
deciding all of the remaining claims for service connection.


FINDINGS OF FACT

1.  The veteran does not have a right leg disorder, left foot 
disorder, or residuals of a right ankle sprain (right foot 
disorder) as a result of his military service.

2.  The veteran does not have a current diagnosis of a left 
leg disorder, much less attributable to his military service.




CONCLUSIONS OF LAW

1.  The veteran does not have a right leg disorder due to 
disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 

2.  The veteran does not have a left leg disorder due to 
disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 

3.  The veteran does not have a left foot disorder due to 
disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007). 

4.  The veteran does not have right ankle sprain residuals (a 
right foot disorder) due to disease or injury incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of a letter dated in March 
2005, the RO advised the veteran of the evidence needed to 
substantiate his claims and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  



It equally deserves mentioning that the RO issued that VCAA 
notice letter prior to initially adjudicating the veteran's 
claims, the preferred sequence.  Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004) (Pelegrini II).  As well, 
that March 2005 VCAA letter specifically asked that he 
provide any evidence in his possession pertaining to his 
claims.  Id., at 120-21.

Also, in a more recent May 2006 letter, the veteran was 
informed that downstream disability ratings and effective 
dates will be assigned if his claims for service connection 
are eventually granted.  And he received information 
concerning these downstream elements of his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Moreover, since providing this additional notice regarding 
disability ratings and effective dates, the RO has gone back 
and readjudicated his claims in the September 2006 statement 
of the case (SOC).  This is important to point out because 
the Federal Circuit Court has held that a SOC or supplemental 
SOC (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  



That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and VA medical records - 
including the reports of his VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board realizes that etiological opinions were not 
provided during the VA examinations the veteran had in May 
2005.  However, the Board finds that the evidence, discussed 
below, which indicates he did not receive treatment for the 
claimed disorders during service or that there is any 
competent medical evidence suggesting or indicating a nexus 
(i.e., link) between his military service and these disorders 
warrants concluding that a remand for an examination and/or 
opinion is not necessary to decide these claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R.  § 3.159(c)(4).  As his service and 
post-service medical records provide no basis to grant these 
claims, but, to the contrary, provide evidence against these 
claims, the Board finds no basis for obtaining a VA 
examination and opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  The first element is not met for the veteran's 
left leg disability because, as discussed below, there is no 
evidence that he has a left leg disability.  And with regards 
to his right leg and left foot condition, there is no 
indication these disabilities are related to his military 
service, or evidence of treatment for these conditions during 
service.  Therefore, the second and third elements are not 
met.  With regard to his right ankle condition, while the 
SMRs show he was treated once for a right ankle sprain, there 
is no indication the injury resulted in chronic (i.e., 
permanent) residual disability or that his current right 
ankle disorder is in any way related to that incident over 30 
years ago.

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

Degenerative joint disease (i.e., arthritis) will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is competent evidence of the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
veteran has diagnoses of osteoarthritis of the right knee and 
hallux valgus and pes planus in both feet, with degenerative 
changes and calcaneal spurs.  Therefore, he has a right leg 
condition and a bilateral foot condition for VA compensation 
purposes.  That is to say, he has at least established that 
he has these claimed conditions.  However, he does not have a 
diagnosis of a left leg condition.  And as there is no 
current diagnosis of a left leg disability, that claim must 
be denied.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 
104 F.3d 1328, 1332 (1997) (holding that compensation may 
only be awarded to an applicant who has a disability existing 
on the date of the application, and not for a past 
disability).

A disability can also be service connected on a secondary 
basis if it is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  In 
addition, secondary service connection may be established by 
any increase in severity (i.e., aggravation) of a non-
service- connected disease or injury that is proximately due 
to or the result of a service-connected disease.  38 C.F.R. 
§ 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 
52,744-52,747 (September 7, 2006); see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The veteran asserts that the claimed conditions were caused 
by his service-connected back disability.  However, there is 
no medical evidence of record to link his arthritis of the 
right knee and right ankle, bilateral hallux valgus and pes 
planus, and osteoarthritis of the first metatarsal 
interphalangeal joints and his back disability.  Therefore, 
service connection cannot be established on a secondary 
basis, and the Board will consider whether service connection 
can be established on a secondary basis.  

The veteran's SMRs are negative for any diagnosis of or 
treatment for a right leg, right foot, or left foot 
condition.  He was treated once in August 1971 for a sprained 
right ankle.  He was treated with an Ace bandage, medication, 
and instructed to use hot soaks for pain relief.  The August 
1971 treatment was the only time he was seen for his right 
ankle.  

In May 2005, the veteran underwent a VA feet examination.  He 
reported hurting his right foot and knee when he fell from a 
tank in 1971.  He described his symptoms as pain and swelling 
intermittently in his right knee.  He reported flare-ups but 
could not provide an estimate as to how often they occurred.  
He could walk without an assistive device for up to three 
city blocks.  He used shoe inserts in the past, with some 
relief.  The examiner diagnosed the veteran with bilateral 
hallux valgus and pes planus with bilateral calcaneal spurs 
and osteoarthritis of the bilateral first metatarsal 
interphalangeal joints.  



In May 2005, the veteran also underwent a VA examination for 
his joints.  He had limited range of motion of the knees (0 
to 120 degrees, 0 to 140 degrees is normal) but experienced 
pain on motion in his right knee.  He was diagnosed with mild 
osteoarthritis of the right knee.  No diagnosis was provided 
for his left knee.  

None of the VA examiners opined as to whether the veteran's 
disabilities were due to his period of active military 
service.  

The remaining post-service medical records show treatment for 
the claimed disorders, but none of the evidence of record 
provides a link between them and the veteran's period of 
active military service.  In the absence of such a link, the 
claims cannot be granted.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claims - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

Service connection for right leg disability is denied.  

Service connection for left leg disability is denied.  

Service connection for left foot disability is denied.  

Service connection for residuals of a right ankle sprain 
(right foot disorder) is denied.  


REMAND

In a December 2007 statement, the veteran's representative 
argued that the May 2005 VA spine examination did not 
adequately describe the veteran's current disability picture.  
VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  Where the available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

As the veteran's representative has argued that the veteran's 
back disability has worsened since May 2005, the results of 
the May 2005 VA examination are inadequate for the Board to 
reach a decision regarding the current severity of the low 
back disability.  Therefore, a remand is necessary so that 
the veteran may undergo a new VA spine examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the 
Court determined the Board should have ordered a 
contemporaneous examination of the veteran because a 23-month 
old examination was too remote in time to adequately support 
the decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).



Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA spine 
examination to determine the current 
severity of his low back disability. 

The examiner must measure the veteran's 
ranges of motion in his spine and state 
whether there are any neurological 
manifestations of his low back disability 
(e.g., lower extremity radiculopathy).  
If there is, describe the severity of it 
(mild, moderate or severe).

Consideration should be given to any 
functional loss due to reduced or 
excessive excursion, or from decreased 
strength, speed, or endurance, as well as 
any because of the absence of necessary 
structures, deformity, adhesion, or 
defective innervation.  In particular, 
the examiner should comment on any 
functional loss due to weakened movement, 
premature/excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the veteran is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.

The examiner's inquiry in this regard 
should not be limited to muscles or 
nerves, but should include all structures 
pertinent to movement of the lumbar 
joints.  It is important for the 
examiner's report to include a description 
of the above factors that pertain to 
functional loss due to the low back 
disability that develops on prolonged use 
(e.g., repetitive activity) or when, 
for example, the veteran's symptoms are 
most prevalent ("flare-ups").  To the 
extent possible, the examiner should 
portray the degree of any additional range 
of motion loss due to pain on use or 
during flare-ups. 

Also in assessing the severity of the 
degenerative disc disease, the examiner 
should indicate whether there have been 
incapacitating episodes (and, if so, the 
total duration of them during the past 
12 months).  All opinions expressed 
should be supported by reference to 
pertinent evidence.

The claims folder must be made available 
to the examiner who must state whether it 
was reviewed in conjunction with the 
examination.  

Advise the veteran that failure to report 
for a scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


